Citation Nr: 0421444	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  02-05 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for gout, claimed as 
secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for sleep apnea, 
claimed as secondary to service-connected diabetes mellitus 
and/or cardiomyopathy with mitral valve insufficiency and 
hypertensive vascular disease.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1969.  He also had prior service as a member of the 
Reserve Officers' Training Corp (ROTC).  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision.  

The veteran presented testimony at a personal hearing before 
the undersigned Veterans Law Judge at the VA Central Office 
in January 2004.  A transcript of this hearing was prepared 
and associated with the claims folder.  

The claim of service connection for a back disorder is being 
reopened and remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

The veteran and his representative will be advised if further 
action is required on his part.  




FINDINGS OF FACT

1.  The veteran's gout is shown as likely as not to be the 
result of diabetes mellitus and/or medication taken for his 
service-connected cardiovascular disability.  

2.  The veteran's sleep apnea is not shown to have been 
caused or aggravated by a service-connected disability.  

3.  In a final December 1993 rating decision, the RO denied 
service connection for a back condition.  

4.  The evidence submitted since the RO's December 1993 
rating decision does bear directly and substantially upon the 
specific matter under consideration; it is not cumulative of 
previously submitted evidence; and it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by gout is proximately due to or the 
result of the service-connected diabetes mellitus and 
cardiomyopathy with mitral valve insufficiency and 
hypertensive vascular disease.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2003).  

2.  The veteran's disability manifested by sleep apnea is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 
(2003).  

3.  The evidence submitted since the RO's December 1993 
rating decision which denied service connection for a back 
condition is new and material; thus, the veteran's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Preliminary Matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).

The Board finds that the notification and development 
requirements of VCAA have been satisfied in this case.  In 
this regard, the Board notes an evidence development letter 
dated in August 2001 in which the veteran was advised of the 
type of evidence necessary to substantiate claims for service 
connection.  

In that letter, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  The veteran was also advised to identify any 
additional evidence that he believed may be relevant to his 
claim, and he was advised of what VA would do to assist him 
in the development of his claim.  

The Board notes that this letter was issued prior to the 
December 2001 rating decision in which his claims were first 
adjudicated by the agency of original jurisdiction (AOJ).  

It also appears in this case that all obtainable evidence 
identified by the veteran relative to his claim of service 
connection for gout has been obtained and associated with the 
claims folder, and that the medical opinions and clinical 
records on file are sufficient to resolve that issue in his 
favor.  

With respect to the claim of service connection for sleep 
apnea, the Board also finds that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

As noted in the Introduction, the veteran's claim of service 
connection for a back disorder is being reopened and remanded 
to the RO for additional evidentiary development.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under the 
VCAA.  38 U.S.C.A. §§ 5103 and 5103A (West 2002).  


II.  Service connection for gout

The veteran is seeking service connection for gout.  He 
essentially contends that he developed gout as a result of 
his service-connected diabetes mellitus.  

As will be discussed in greater detail hereinbelow, there is 
also medical evidence of record suggesting that gout may have 
developed secondary to medication used to treat his service-
connected cardiomyopathy with mitral valve insufficiency and 
hypertensive vascular disease.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  Such 
a determination requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected disability, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

In support of his claim, the veteran has submitted private 
medical records showing that he has been treated for gout.  
For example, he submitted a February 2001 report of emergency 
room services indicating that he was diagnosed with acute 
gout of the first MPT joint of the left foot.  

He also submitted a June 2001 letter from N.J., a doctor of 
osteopathy, in which it was noted that the veteran was 
suffering from gout.  In that letter, N.J. also indicated 
that diabetes mellitus could be a contributing factor in the 
development of gout.  

In addition, the veteran also submitted medical treatise 
evidence establishing that gout was strongly associated with 
diabetes mellitus.  

However, in the report of a February 2003 VA joints 
examination, a VA physician noted that the veteran had 
experienced two bouts of gout in the past, but concluded that 
it had not been a chronically significant problem.  The 
physician determined that the gout was unrelated to his 
diabetes mellitus.  

The physician further concluded that the veteran's gout could 
have developed from the chronic use of Furosemide, which he 
had been taking for his cardiovascular disease since 1997.  

In short, the Board notes that there are conflicting medical 
opinions of record regarding the question of whether the 
veteran developed gout as a result of his service-connected 
diabetes mellitus.  

However, there is also medical evidence of record suggesting 
that the veteran's gout developed secondary to medication 
taken for his service-connected cardiovascular disability in 
the form of the February 2003 VA physician's opinion.  

As such, the Board concludes that the medical evidence of 
record shows that gout as likely as not developed secondary 
to the veteran's diabetes mellitus and/or the use of 
Furosemide to treat his service-connected cardiovascular 
disability.  

Therefore, by extending the benefit of the doubt to the 
veteran, the Board finds that secondary service connection 
for gout is granted.  


III.  Service connection for sleep apnea

The veteran is also seeking service connection for sleep 
apnea.  He asserts that he developed sleep apnea as a result 
of his service-connected diabetes mellitus and/or 
cardiomyopathy with mitral valve insufficiency and 
hypertensive vascular disease.  

In support of his claim, the veteran has submitted numerous 
private medical records indicating that he has been given a 
diagnosis of sleep apnea.  

For example, the Board notes a March 2001 clinical 
interpretation of a sleep study in which it was found that 
the study demonstrated evidence of mixed sleep apnea, 
predominantly obstructive, of a severe degree associated with 
severe and life-threatening oxygen desaturations, 
particularly in the supine position but not exclusively so.  

In addition, the veteran has also submitted medical treatise 
evidence suggesting that there is an association between 
sleep apnea and hypertensive vascular disease.  Specifically, 
he submitted a study by a physician at the Mayo Clinic 
evaluating the effects of sleep apnea on hypertension.  

The veteran also submitted an article taken off the Internet 
from the National Library of Medicine in which it was 
asserted that "[t]here exist[ed] real and potential links 
between the risk factors for and co-morbidity associated with 
diabetes and sleep apnea."  

In the article, it was noted that, although the occurrence of 
sleep apnea with glucose intolerance or insulin resistance 
could present sampling bias or intersection of common human 
disease, an alternative hypothesis was that the events in 
obstructive sleep apnea trigger different, perhaps unique 
adaptations in metabolic processes involving insulin action 
and glucose regulation.  

Having reviewed the complete record, the Board concludes that 
the credible and probative preponderance of the evidence is 
against finding that the veteran's sleep apnea developed 
secondary to his service-connected disabilities.  

In particular, the Board found the most probative evidence of 
record to be the report of a VA respiratory examination 
conducted in February 2003.

In that report, the examiner reviewed the veteran's treatment 
records and determined that he clearly suffered from severe 
sleep apnea, which was currently being treated with CPAP.  
The examiner also noted that sleep apnea could exacerbate 
insulin levels and symptoms of cardiac disease.  

However, the examiner concluded that it was not likely that 
either the veteran's diabetes mellitus or heart disease were 
the cause of his sleep apnea.  

The Board notes that there is no contrary medical opinion of 
record.  Although the Board has considered the medical 
treatise evidence submitted by the veteran, the Board 
believes that this evidence, which is speculative and general 
in nature, is less probative than the medical opinion 
rendered by the VA examiner.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

Furthermore, the Board notes that some of the treatise 
evidence submitted by the veteran is actually supportive of 
the VA examiner's conclusion, such as the Mayo Clinic study 
that discussed the effects that sleep apnea could have on 
cardiac disease.  This evidence does not assert that sleep 
apnea could actually be caused or aggravated by cardiac 
disease.  

Although the veteran may sincerely believe that he incurred 
sleep apnea as secondary to his service-connected 
disabilities, he is not considered qualified to render 
medical opinions regarding diagnoses or the etiology of 
medical disorders, and his opinion is entitled to no weight 
or probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993)

In summary, the Board concludes that the preponderance of the 
credible and probative evidence is against the veteran's 
claim of service connection for sleep apnea as secondary to 
diabetes mellitus and/or cardiomyopathy with mitral valve 
insufficiency and hypertensive vascular disease.  
Accordingly, the benefit sought on appeal is denied.  


IV.  New and material evidence for a back disorder

In a December 1993 rating decision, the RO denied service 
connection for a back condition.  The RO essentially 
concluded that the veteran had reported a history of back 
problems prior to service and that, because he failed to 
report for a scheduled VA examination, there was no medical 
evidence establishing that he had a current back disability 
that had been incurred in or aggravated by his military 
service.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
decision was not appealed and became final.  

At the time of this decision, the evidence of record included 
a report of medical history completed for enlistment in 
February 1968, which showed that he had reported having a 
history of "arthritis" in his back.  In a report of medical 
examination completed for enlistment, his spine was found to 
be normal.  A separate physical examination completed later 
in that month also revealed a full range of motion in the 
back with no weakness or deformity, but some pain on 
hyperextension.  

The veteran is now seeking to reopen his previously denied 
claim of service connection for a back disorder.  He claims 
that he initially injured his back in 1965 while training 
with the Reserve Officers' Training Corps (ROTC) and 
subsequently reinjured his back while on active duty.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (now codified at 38 C.F.R. § 3.156(a) (2002)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
Aug. 29, 2001, the effective date of the amendment.  66 Fed. 
Reg. 45,620, 45,629 (August 29, 2001).  

In support of his claim, the veteran has submitted private 
medical records showing that he was treated for back pain in 
1978, and on numerous occasions since 1990.  The June 2001 
letter from N.J. also shows that he was given a diagnosis of 
degenerative disc disease.  

Also of record is the report of a February 2003 VA joints 
examination in which the veteran was given a diagnosis of 
ankylosis spondylitis affecting the entire vertebral column.  
The examining physician indicated that this diagnosis was not 
attributable to any injury, but that it could have started 
during service.  

The Board believes that this evidence bears directly and 
substantially upon the specific matter under consideration; 
is neither cumulative nor redundant; and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  Accordingly, the 
Board finds that new and material evidence has been received 
to reopen the veteran's claim of service connection for a 
back disorder.  



ORDER

Entitlement to service connection for gout is granted.  

Entitlement to service connection for sleep apnea, claimed as 
secondary to service-connected diabetes mellitus and/or 
cardiomyopathy with mitral valve insufficiency and 
hypertensive vascular disease, is denied.  

As new and material evidence has been submitted to reopen the 
he claim of service connection for a back disorder, the 
appeal to this extent is allowed, subject further action as 
discussed hereinbelow.  



REMAND

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety. 

In particular, the RO should arrange for the veteran to 
undergo another VA orthopedic examination in order to clarify 
the nature and likely etiology of his claimed back 
disability.  

While this case is in remand, the RO should also request that 
the veteran identify any additional health care providers who 
have treated him for his claimed back disability.  

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  
The RO is also free to undertake any 
additional evidentiary development deemed 
necessary.  

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
ask him to provide a list of the names 
and addresses of any additional doctors 
and medical care facilities (hospitals, 
HMOs, etc.) which have treated him for 
the claimed back disability.  He should 
be provided with release forms and asked 
that a copy be signed and returned for 
each health care provider.  When the 
veteran responds, the RO should obtain 
records from each health care provider 
that he identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
him of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

3.  Once the foregoing has been 
completed, the RO should also schedule 
the veteran for a VA orthopedic 
examination to ascertain the nature and 
likely etiology of the claimed back 
disorder.  The claims folder must be 
provided to the examiner for review.  The 
examiner should elicit from the veteran 
and record a full clinical history 
referable to the claimed back disability.  
The examiner should also conduct a 
thorough examination of the veteran's 
back and spine, and provide a diagnosis 
for any pathology found.  As to any 
disability found on examination, the 
examiner should be asked to indicate 
whether is it at least as likely as not 
that such disability is related to 
military service, to include the 
complaints of back pain noted while on 
active duty.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  All indicated tests should be 
conducted and those reports should be 
incorporated into the examination and 
associated with the claims file.  

5.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the RO should 
issue an SSOC, and the veteran and his 
representative should be afforded time in 
which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



